                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


KRISTAL WILLIAMS                                                              CIVIL ACTION

VERSUS                                                                        NO. 18-5004

COMPUTER CREDIT, INC.                                                         SECTION "L" (5)


                                    ORDER AND REASONS

       Before the Court is Defendant Computer Credit, Inc.’s motion to dismiss for failure to state

a claim. R. Doc. 11. Plaintiff Kristal Williams opposes. R. Doc. 12. Having considered the parties’

briefs and the applicable law, the Court now issues this Order and Reasons.

       I.      BACKGROUND

       Plaintiff Kristal Williams (“Williams”) alleges that a letter sent to her by Defendant

Computer Credit, Inc. (“CCi”) on January 8, 2018 violated multiple provisions of the Fair Debt

Collection Practices Act (“FDCPA”). The letter sought to collect on a $2,135.40 debt owed to

Aspen Dental, which Williams claims to have already paid. It reads:

       Your overdue balance with your creditor Aspen Dental has been referred to
       Computer Credit, Inc. (also referred to in this letter as CCI) for collection. Our
       records indicate that this debt is your responsibility. This letter will serve to inform
       you that your account remains unpaid and we expect resolution of your obligation
       to the business office. Computer Credit, Inc. is a debt collector and a member of
       ACA International, the Association of Credit and Collection Professionals.

       This communication is an attempt to collect a debt and any information obtained
       will be used for that purpose. Unless you notify our office that you dispute the
       validity of this debt or any portion thereof within 30 days of receiving this letter,
       we will assume that the debt is valid and expect it to be paid.

       Pay the amount due to prevent further collection activity by Computer Credit, Inc.
       We appreciate your attention to this matter.


                                                  1
        Williams filed her original complaint on May 17, 2018. In response to CCi’s first 12(b)(6)

motion, R. Doc. 5, Williams filed an amended complaint on July 24, 2018. In the amended

complaint, she alleges that CCi’s letter violated the FDCPA by (1) using false, deceptive, and

misleading statements, in violation of § 1692e; (2) attempting to collect amounts not authorized

by contract or law, in violation of § 1692f(1); and (3) using statements that overshadowed and

were inconsistent with her dispute and validation rights, in violation of § 1692g. CCi filed this

12(b)(6) motion seeking to dismiss Williams’ amended complaint. R. Doc. 11.

        II.     LAW AND ANALYSIS

        The Federal Rules of Civil Procedure permit a defendant to seek dismissal of a complaint

based on the “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

A complaint should not be dismissed for failure to state a claim “unless it appears beyond doubt

that the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.”

Conley v. Gibson, 355 U.S. 41, 47 (1957).

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. The district court

must construe facts in the light most favorable to the nonmoving party and must accept as true all

factual allegations contained in the complaint. Iqbal, 556 U.S. at 678. A court “do[es] not accept

as true conclusory allegations, unwarranted factual inferences, or legal conclusions.” Plotkin v. IP

Axess Inc., 407 F.3d 690, 696 (5th Cir. 2005).

        The FDCPA seeks to eliminate “abusive, deceptive, and unfair collection practices” of debt



                                                    2
collectors. Congress “clearly intended the FDCPA to have a broad remedial scope,” and the law

“should therefore be construed broadly and in favor of the consumer.” Daugherty v. Convergent

Outsourcing, Inc., 836 F.3d 507, 511 (5th Cir. 2016) (quoting Serna v. Law Office of Joseph

Onwuteaka, P.C., 732 F.3d 440, 445 (5th Cir. 2013)). A court must evaluate any potential

deception from the perspective of an “unsophisticated or least sophisticated consumer,” who is

“neither shrewd nor experienced in dealing with creditors.” Goswami v. Am. Collections Enter.,

Inc., 377 F.3d 488, 495 (5th Cir. 2004). Still, “we do not consider the debtor as tied to the very last

rung on the intelligence or sophistication ladder.” Id. (internal quotations and modifications

omitted). This standard protects “all consumers, including the inexperienced, the untrained and the

credulous” from unfair debt collection practices, while still “protecting debt collectors against

liability for bizarre or idiosyncratic consumer interpretation of collection materials.” Taylor v.

Perrin, Landry, deLaunay & Durand, 103 F.3d 1232, 1236 (5th Cir. 1997). A plaintiff “need not

prove that she was actually misled” by a collection letter. Brandon v. Eaton Grp. Attorneys, LLC,

No. 16-13747, 2017 WL 345864, at *3 (E.D. La. Jan. 24, 2017).

       Williams’ claims are based on §§ 1692e, 1692f, and 1692g of the FDCPA. The Court will

discuss each claim in turn.

   a. 1692e

       Section 1692e of the FDCPA forbids the use of “any false, deceptive, or misleading

representation or means in connection with the collection of any debt.” 15 U.S.C. § 1692e. The

section provides a nonexhaustive list of prohibited practices, including falsely representing the

character, amount, or legal status of any debt. 15 U.S.C. § 1692e(2)(A). Williams alleges that

CCi’s letter violated § 1692e by: (1) falsely stating that she owes a debt; (2) falsely stating that

collection activity will continue until payment is made; (3) creating the false belief that CCi could



                                                  3
and would verify the debt; and (4) falsely claiming to have records indicating that the debt is her

responsibility.

        Defendants are correct to note that in the Fifth Circuit, a plaintiff cannot state a claim under

§ 1692e by merely alleging that she does not owe the debt. Bashore v. Resurgent Capital Servs.,

L.P., 452 Fed. App’x 522, 524 (5th Cir. 2011). Like Williams, the plaintiff in Bashore alleged that

a collection letter falsely represented the “character, amount, or status” of a debt because she, in

fact, “owed no debt.” Id. The Fifth Circuit affirmed the District Court’s 12(b)(6) dismissal and

held that “[r]egardless of whether a debt existed, it was not a violation of the FDCPA for appellees

to send [her] written communications regarding the claimed debt.” Id. Williams, however, has

plausibly alleged that the letter violated § 1692e in three other ways.

        First, Williams argues that the phrase “[p]ay the amount due to prevent further collection

activity” is a false representation, because she needed only dispute the debt for collection activity

to cease. A debt collector must stay collection activity upon dispute until verification of the debt

is obtained and mailed to the consumer. 15 U.S.C. § 1692g(b). Williams alleges that because she

already paid the debt and CCi would not have been able to obtain verification, she needed only

dispute the debt for collection activity to cease.

        Second, the collection letter states that CCi will send verification of the debt upon dispute.

CCi is correct to note that the FDCPA does not require debt collectors to provide verification –

they can cease collection activity instead. Williams alleges, however, that this statement is

misleading because it gives the consumer the false belief that CCi can and will verify a debt, when

in fact it cannot do so.

        Third, Williams alleges that the phrase “our records indicate that the debt is your

responsibility” is false, because CCi has no records regarding Plaintiff or her account with the



                                                     4
original creditor. These allegations, taken as true for the purposes of a 12(b)(6) motion, are

sufficient to state a claim under § 1692e.

   b. 1692f

       Section 1692f of the FDCPA prohibits a debt collector from using “unfair or

unconscionable means to collect or attempt to collect any debt.” 15 U.S.C. § 1692f. Williams

alleges that CCi violated § 1692f by attempting to collect a debt she does not owe. As discussed

above, the plaintiff in Bashore alleged that the collector-defendant violated § 1692e because she

“owed no debt,” and the Fifth Circuit affirmed the district court’s dismissal for failure to state a

claim. 452 Fed. App’x at 524. The Bashore plaintiff did not, however, allege that the debt collector

violated § 1692f for the same reason. Accordingly, Williams has stated a claim under § 1692f.

   c. 1692g

       Section 1692g of the FDCPA requires debt collectors to send consumers written notice of

their dispute and validation rights and provides a procedure for disputed debts. Specifically, the

debt collector must provide written notice that includes: (1) the amount of the debt; (2) the name

of the creditor; (3) a statement that unless the consumer disputes the validity of the debt within 30

days, it will be presumed valid; (4) a statement that if the consumer disputes the debt in writing

within the 30 day period, the debt collector will obtain verification of the debt and mail it to the

consumer; and (5) a statement that, upon the consumer’s request, the debt collector will give the

consumer the name and address of the original creditor, if different from the current creditor. 15

U.S.C. § 1692g(a).

       The required language “must also be set forth in a form and within a context that does not

distort or obfuscate its meaning.” McMurray v. ProCollect, Inc., 687 F.3d 665, 668 (5th Cir. 2012).

Any collection communication during the dispute period “may not overshadow or be inconsistent



                                                 5
with the disclosure of the consumer’s right to dispute the debt or request the name and address of

the original creditor.” 15 U.S.C. §1692g(b).

       CCi’s letter provided all of the information required by § 1692g. Williams argues that the

disclosure of her right to dispute the debt within 30 days was overshadowed by the statement

“[p]ay the amount due to prevent further collection activity.” The Fifth Circuit, however, has held

that similar and even more threatening language does not overshadow the required § 1692g notice.

For example, in Peter v. GC Servs., L.P., the Fifth Circuit analyzed a letter stating that “FULL

COLLECTION ACTIVITY WILL CONTINUE UNTIL THIS ACCOUNT IS PAID IN FULL …

TO AVOID FURTHER COLLECTION ACTIVITY, YOUR STUDENT LOAN MUST BE PAID

IN FULL.” 310 F.3d 344, 349 (5th Cir. 2002). The court noted that overshadowing is typically

found “where payment is demanded in a concrete period shorter than the 30-day statutory contest

period,” but not where statements “request payment or other actions with no time period

specified.” Id. Because the letter did not demand payment in fewer than the 30-day statutory

window, the court held that the phrase did not overshadow the required § 1692g notice. Id.

Because, like Peter, the CCi letter instructed Williams to “[p]ay the amount due,” without

specifying a time period, the § 1692g notice was not overshadowed. Accordingly, Williams fails

to state a claim under this section of the FDCPA.

       III.    CONCLUSION

       For these reasons, IT IS ORDERED that Defendant’s Motion to Dismiss Plaintiff’s First

Complaint, R. Doc. 5, is DENIED AS MOOT. IT IS FURTHER ORDERED that Defendant’s

Motion to Dismiss Plaintiff’s Amended Complaint, R. Doc. 11, is hereby GRANTED IN PART

and DENIED IN PART. The motion is granted as to Plaintiff’s § 1692g claim and is denied as to

Plaintiff’s §§ 1692e and 1692f claims.



                                                6
New Orleans, Louisiana, this 1st day of November 2018.




                                       _______________________________________
                                       UNITED STATES DISTRICT COURT JUDGE




                                      7
